 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the matter at that time.The change was made(as it was here).Subse-quently, in that case(aswell as this one), the union requested the company tobargain for those drivers who had signed the lease agreements there(the franchiseagreements here).Also there,the company continued to bargain with the unionfor its other employees, just as the Company has offered to do here.There, theRegional Director refused to issue a complaint and the General Counsel sustainedthat action.The General Counsel said that under such circumstances the companywas under no statutory obligation to bargain with the union,and that in the absenceof any evidence that the sale of the trucking operation was discriminatorily motivated,further proceedings were unwarranted.In this case, if anyone is guilty of thwarting the purposes of the Act, it is theUnion and Bowers, for it is Bowers who has said that his Union willnotrepresentthe individual franchisees.The Company, in my view, did everything in its powerin informing the Union, and in offering to consult with the Union, but the Unionflatly stated that it would not negotiate any contract for a franchise arrangement.In view of these circumstances, I find that the Company discharged its obligationsto bargain under the Act.7Also, inShamrock Dairy, Inc., et al.,124 NLRB 494, the Board considered thequestion of whether the union had waived any bargaining rights it might have hadwith respect to the institution of the so-called independent distributorship plan.Here, the facts from which the inference of waiver may be drawn are much strongerthan in theShamrock Dairycase.Here, the union representatives agreed that boththe institution of the franchise arrangement was a "good idea" and that the dinner-meeting for the purpose of explaining the francise agreement was also a "good idea,"and they did not object to either.Further, in the union meeting Bowers refusedto represent those men who might want a franchise arrangement.Upon all theevidence, I find that the Union waived its right to bargain on the subject of theinstitution of the franchise arrangements.Upon the credible testimony of Ellis, I find that Dictor was hired on the under-standing that he would be offered and would accept one of the franchises, when thatplan was initiated by the Company.However, on approximately January 15, 1960,when the Company offered him a franchise route he refused it, and thereupon wastold by Ellis that the Company no longer required his services. But, it is admittedby Dictor, that on the next day Ellis called him saying that he wanted to talk toDictor and his wife on the subject of the Santa Barbara franchise, which Dictorhad requested.An appointment was made for the purpose of discussing this subject,but Dictor did not keep the appointment. I find that it was Dictor, and not the Com-pany, who brought his employment to an end.The complaintallegesthat certain specific acts of the Company constitute viola-tions of Section 8(a)(1) of the Act. In my judgment, these specific acts are merecomponents of the whole controversy, and are merged in the broader issue of thecase, namely the alleged violation of Section 8(a) (5) by the Company. Since I havefound that the course of conduct of the Company does not constitute a violation ofSection 8(a)(5) it follows, and I find, that in the context of circumstances hereestablished by the evidence, the said specific acts of the Company are not in violationof Section 8(a) (1) of the Act.For all the above reasons, I find that the General Counsel has failed to prove bya preponderance of the evidence that the Company committed any of the unfair laborpractices alleged in the complaint. It is recommended that the same be dismissedin its entirety.7 Times Publishing Company, at al,72 NLRB 676Greene Construction Company, and Tecon Corporation,a jointventure1andDistrict 50; UnitedMine Workersof America,Petitioner.Case No. 5-RC-3408. September 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National.LaborRelations Act, a hearing was held before Louis Aronin, hearing officer.IThe name of the Employer appears as amended at the hearing.133 NLRB No. 11. GREENECONSTRUCTION CO., -AND TECON CORP.153The hearingofficer's rulings madeat the hearingare free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case,2 the Board finds :I.The Employer is engaged in commerce within the meaning ofthe Act. ,,,,1 ,2.The labor organizations involved ,claim to represent certain em-ployeesof the Employer .33.A questionaffectingcommerce exists concerning the represents-,tion -of employees of the Employer within the meaning of Section9(c) (1) and,'Section 2(6) and-(7) of the Act.4.The Employer, a joint venture,. is engaged in the constructionof anearth dam in Dickenson County, Virginia, which involves theclearingof land, blasting of rock, movement 'and packing of earthand rock, and the construction of spilling gates and towers.TheEmployer began the dam project in November 1960, and anticipatesthat it will be -completed in 21/2 years from that time.There is nohistory of collective bargaining.The Petitionerseeks aunit of all employees employed by the Em-ployer on'the construction project, excluding office clerical employees,guards, watchmen,, professional employees, and supervisors.TheEmployeragreesthat this unit is appropriate.The Operating Engi-neers seeksto represent a separate unit of all power equipment opera-tors,mechanics,' mechanic helpers, oilers, and welders, excluding allother employees.The unit sought by the Petitioner is presumptively appropriate, asit encompassesall employees "of the Employer at this location.4Withrespect to.the unit sought by the Operating Engineers, the recordshowsthat the power equipment operators operate heavy duty power9 The Intervenors'request for oral argument is hereby denied inasmuch as the recordand,the Intervenors'brief adequately present the issues and positions of the parties.8 At the hearing, the Construction&General Laborers Local 980, AFT--CIO, herein-after referred to as the Laborers,and the International Union of Operating Engineers,Local 158,AFL-CIO,hereinafter referred to as the Operating Engineers,each intervened,without objection by any party, on the basis of a sufficient showing of interest.Laborersand Operating Engineers,together with the Iron Workers Local 769 and Brotherhood ofCarpenters and Joiners,Local 319, herein referred to collectively as the Joint Intervenor,intervened jointly, also without objection,for the purpose of appearing jointly on theballot in the event the Board found that only a unit of all employees could be appropriate.In -addition,IronWorkers Local 769 and Brotherhood of Carpenters and Joiners,Local 319,moved to intervene separately for purposes of seeking separate craft units ofemployees falling within their respective jurisdictions.We affirm the hearing officer'sdenial of their motions because neither made a showing of interest among the employeesit sought.Mrs. Tucker'sProducts,etc,106 NLRB 533, 536.Also, the hearing officerproperly rejected evidence which the Laborers sought to adduce in support of its conten-tion that a separate unit of employees within its jurisdiction is appropriate,as its showingof interest among such employees was less than 30 percent.SeeDierks Paper Company,120 NLRB 290'SouthernPaperboard Corporation,et al,112 NLRB 302, 304. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment used in construction, such as bulldozers and power shovels,'under the supervision of the bulldozer operator foreman.The oilersoil and grease power shovels.The mechanics, mechanic helpers, andwelders repair and maintain the power equipment under the supervision of the master mechanic.Although the work done by theseemployees requires varying degrees of skill, some of which is notacquired without several years experience, we find under the facts andcircumstances here present that the overall unit is the appropriate unit:As set forth in footnote 3, above, the Iron Workers sought to i'nter-vene in this proceeding for the purpose of representing a craft unit ofironworkers, but was not permitted to do so. On the date of the hear-ing the Employer had not yet hired any ironworkers, and there isno evidence in the record as to the functions they will perform.Underthese circumstances, we shall not make a determination as to themat'this time.5-In view of the foregoing, and under the circumstances of this case,we find a unit of all employees at the project is alone appropriate.The parties are in disagreement as to the unit placement of the laborforeman, who the Petitioner and Employer contend is a supervisor;the bulldozer operator foreman, who the Employer contends is asupervisor; and the carpenter foreman, who the Employer and Inter-venors contend is a supervisor.The labor foreman is without authority to hire employees, but hecan effectively recommend such action, and he is authorized to fire anddiscipline employees.The bulldozer operator foreman assigns anddirects the work of the power equipment operators. The record showsthat these duties require the bulldozer operator foreman- to exerciseindependent judgment.He is also authorized to discipline employeesand give them time off. The carpenter foreman is without authorityto hire, fire, transfer, suspend, or lay off employees or effectively torecommend such action.The record shows the carpenter foremanmerely directs the work of the other carpenters in a routine fashion,acting as a conduit of orders given him by his supervisor. In view of,the foregoing, we find the labor foreman and bulldozer operator fore-man are supervisors within the meaning of the Act, and shall excludethem from the unit herein found appropriate.We further find thatthe carpenter foreman is not a supervisor and shall include him inthe unit.Accordingly, we find the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bargainingwithin Section 9 (b) of the Act : All employees employed by the Em-ployer at its dam construction project at Dickenson County, Virginia,including the carpenter foreman, but excluding office clerical em-5Ulrich,Manufacturing Company,127 NLRB 239, 241. SeeMrs. Tucker'sProducts,supra,at 535-536. E. F. DREW & CO.,INC.155ployees, guards, watchmen, professional employees, the labor foreman,the bulldozer operator foreman, and all other supervisors as definedin the Act.65.On April 12, 1961, the date of the hearing, the Employer had 61employees in the above unit.Of these 61, 8 were carpenters, 7 werepower equipment operators, 1 was a welder, 1 was an oiler, 1 was. amechanic helper, 2 were heavy duty mechanics, 2 were wagon drillers,5 were power tool operators, 1 was an air tool operator, 1 was a formsetter, 1 was a powderman, and 31 were laborers. The Intervenorscontend that an election should not be held at this time, because arepresentative complement of employees is not now employed, butshould be deferred until October 1, 1961.The Employer. anticipatesthat at that time it will have increased its work force to between 176,and 190 employees and will. maintain this employment level for aperiod of 6 months.Thereafter, the number of employees will de-crease to approximately 100 and continue at that.leveluntil the dam iscompleted.The Employer also anticipates that. as the work on the,dam progresses it will add workers in job categories, such as cementfinishers, steelworkers, road grader operators, crusher operators, andcement mixer operators, which had no employees in them at: the timeof the hearing.We find, however, that when the election herein di-rected takes place, employment will be at or near its peak and theEmployer's work force will constitute a substantial and representativecomplement of employees.Accordingly, we shall direct an immediateelection and eligibility will be determined by the usual payroll 7As we have found that a. unit of all employees is alone appropriate,we shall grant the request to place the name of the Joint Intervenor onthe ballot.'[Text of Direction of Election omitted from publication.]6 The parties agree that the project manager, project superintendent,and master me-chanic are supervisors and that the engineers are professional and should be excludedas such.7 SeeHussmann Refrigerator Company,125 NLRB 621,623.8 If successful,the Joint Intervenor will be certified jointly.The Employer may theninsist that it bargain jointly for the employees it represents.E. F. Drew & Co.,Inc.'andUnited Packinghouse,Food&AlliedWorkers, AFL-CIO, Petitioner.Case No. 22-RC-1179.Sep-tember 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing washeld before Jonas Aarons, hearingofficer.1 The Employer's name appears as amended at the hearing.133 NLRB No. 19.